USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 1 of 13


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      NO. 2:16-CR-153-PPS
                                         )
MONIQUE S. BOWLING,                      )
                                         )
             Defendant.                  )

                                  OPINION AND ORDER

      This matter is before me on Monique Bowling’s pro se “Motion for

Compassionate Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)”

[DE 188] and the Supplemental Brief in Support of Bowling’s Request for

Compassionate Release [DE 196] filed after a defense attorney filed her appearance on

behalf of Bowling. Bowling is a 48 year old female who suffers from multiple health

issues including an iron deficiency, Type 2 diabetes, and high blood pressure. She is

currently incarcerated at FCI Greenville located in Greenville, Illinois, which has a low

rate of infection for COVID-19.

      In accordance with my order dated May 5, 2020, Federal Defender Roxanne

Johnson filed her appearance on behalf of Bowling and filed a supplemental brief in

support of her motion for compassionate release. The Government filed a response in

opposition on August 6, 2020, arguing that while Bowling may suffer from medical

conditions that qualify as “extraordinary and compelling,” the Section 3553(a) factors

weigh against release. [DE 201.] Bowling, through counsel, filed a reply on August 13,
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 2 of 13


2020. [DE 205.] For the reasons set forth below, the motion for compassionate release is

denied.

                                         Background

      Let’s first review the procedural background of this case. A grand jury indicted

Bowling on six fraud counts in two unrelated schemes – one involving a scheme to

defraud the City of Gary and the other involving a scheme to defraud a pension fund.

The two schemes were severed and two trials were set. Bowling first went to trial on

one count of theft from a local government that received federal funds, in violation of 18

U.S.C. § 666, whereupon she was found guilty. After the trial, Bowling agreed to

reimburse the victim of a separate pension fraud scheme [DE 149] and the government

dismissed the remaining counts with prejudice.

      The Government presented overwhelming evidence at trial that Bowling, who

worked as a network administrator for the City of Gary’s IT Department, ordered more

than one thousand Apple iPads and other computer equipment from vendors for

Gary’s departments and agencies, but then sold the computers and kept the money for

personal gain. This all happened at a time when the City of Gary was already

experiencing severe financial difficulty. Bowling went through great trouble to conceal

this scheme for as long as she could.

      But even after she was caught, Bowling refused to accept responsibility. Instead,

a few weeks before the trial was scheduled to begin, Bowling’s counsel moved to

continue the trial date because he could not communicate with Bowling because she


                                            2
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 3 of 13


claimed to be unable to speak. Following mental competency proceedings and a

psychological evaluation, a forensic psychologist determined that Bowling was

malingering in an effort to evade criminal prosecution. This forensic psychologist

testified at Bowling’s competency hearing, and Bowling was determined competent to

stand trial. Nevertheless, Bowling remained mute through the trial and all other

proceedings in front of me.

       During sentencing, I found a two-level sentencing enhancement for obstruction

of justice was appropriate based on Bowling’s malingering, or having faked a mental

illness, which caused the trial to be delayed for a year. Bowling’s total offense level was

26, and her criminal history category was I, which resulted in a Guideline range of 63 to

78 months. I sentenced Bowling to 63 months imprisonment, which was the low end of

her advisory range, and ordered her to pay restitution totaling $1,386,430.28.

       In announcing her sentence, I told Bowling that I viewed this as a very serious

offense:

              This is a gigantic fraud. It’s a fraud of large proportions. We are
              talking about well over a million dollars that is stolen here, and it’s
              stolen from a municipality that is under great financial burden, just
              a cratering tax base, difficult school system because of a lack of
              funding, city services under great pressure, and you know that
              better than probably anybody here, you worked there for almost 25
              years, the significant burden that Gary and other urban
              environments are suffering under. And yet, you have victimized
              them to the extent of $1.3 million, which is a lot of money to
              anybody, and it is certainly a lot of money to the City of Gary and
              the good people who live there and work there and try to make it
              successful.

[Sent Tr., DE 184 at 65.] I found Bowling’s conduct “sinister” and “scheming behavior”

                                             3
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 4 of 13


which all evidenced “a substantial degree of planning and a substantial degree of

intentional conduct that I think substantially aggravates the offense.” [Id. at 65-66.] On

the other hand, I recognized that Bowling had lived an exemplary life before 2013, so

that weighed in favor of a sentence at the low end of the Guideline range. [Id. at 66-67.]

I concluded that Bowling’s sentence was “significant,” but that it “is called for given the

. . . nature of the offense and how you attempted to cover it up.” [Id. at 67.]

       Bowling appealed her conviction raising various issues including whether it was

clear error for me to have found that she was faking her muteness in an effort to throw

a wrench into the gears of justice. The Seventh Circuit affirmed the judgment in all

respects, finding “[t]he district court’s factual finding that Bowling was malingering

was not clearly erroneous and is more than a plausible finding in light of the record.”

United States v. Bowling, 952 F.3d 861, 870 (7th Cir. 2020).

       In support of the present motion, Bowling claims there are extraordinary and

compelling reasons for her release because she has serious medical and mental health

conditions that make it impossible for her to safely function within the BOP.

Additionally, in the supplemental brief, her attorney argues “it is a foregone conclusion

that for Ms. Bowling any exposure to COVID-19 would likely be life-threatening.” [DE

196 at 11.]

                                        Discussion

       The instant request is for compassionate release under the First Step Act.

Bowling bears the burden of showing she is entitled to compassionate release. See


                                              4
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 5 of 13


United States v. Greenhut, No. 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal.

Jan. 31. 2020). Compassionate release is “an extraordinary and rare event.” United

States v. Mangarella, 3:06-cr-151-FDW-DCK-3, 2020 WL 1291835, at *2-3 (W.D.N.C. Mar.

16, 2020).

       Bowling has fully exhausted her administrative remedies, and so the matter is

now properly before me. See 18 U.S.C. § 3582(c)(1)(A). The First Step Act provides that

the Court may reduce the term of imprisonment after considering the factors set forth in

section 3553(a), if it finds that “extraordinary and compelling reasons warrant such a

reduction” and that such a reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In other words, the

compassionate release statute directs me to make three considerations: (1) whether a

reduction is consistent with the factors listed in section 3553(a); (2) whether

extraordinary and compelling reasons warrant a sentence reduction; and (3) whether a

reduction would be consistent with the Sentencing Commission’s policy statements. All

three considerations weigh against release in this case.

I.     Section 3553(a) Factors

       The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, afford

adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable


                                             5
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 6 of 13


category of offense committed. 18 U.S.C. § 3553(a). The Government argues that the

section 3553(a) factors weigh against a reduction in sentence in Bowling’s case, and I

agree.

         The serious and continuing nature of Bowling’s scheme to defraud the

financially-struggling City of Gary out of over a million dollars worth of computer

equipment does not weigh in favor of her early release. Nor does her flouting the

judicial system, exaggerating her symptoms, malingering, and feigning muteness which

all extended the judicial proceedings unnecessarily and not only cost time, but also

valuable judicial resources. While I certainly agree with Bowling’s argument that she

“should not be penalized for taking her case to trial” [DE 205 at 6], I do think it is

appropriate to consider the history and characteristics of Bowling (as the statute

requires), and that includes the consideration that she was found to be malingering

during the prosecution of her case.

         Bowling has served only about 19 months of her sentence, and is scheduled to be

released in about 32 months. [DE 201 at 7.] Therefore, she has served about 37 percent of

her in-custody sentence. The Section 3553(a) factors of punishment, deterrence, and

promotion or respect for the law do not warrant release in this case. See, e.g., United

States v. Dennis Jones, No. 2:18-CR-137, 2020 WL 3969912, at *3 (N.D. Ind. July 14, 2020)

(finding one of the factors that weighed most strongly against release was the fact the

defendant had only served 13 months of his 70 month sentence). Moreover, according

to the government, Bowling “has not returned one penny” yet. [DE 201 at 6.]


                                              6
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 7 of 13


Consequently, the 3553(a) factors strongly weigh against a reduction in Bowling’s

sentence.

II.    Whether Extraordinary and Compelling Reasons Warrant a Sentence
       Reduction

       In turning to whether there are “extraordinary and compelling reasons [that]

warrant such a reduction” and “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission” 18 U.S.C. § 3582(c)(1)(A), I

note that the pertinent policy statement is set forth in the United States Sentencing

Guidelines (USSG) § 1B1.13. This would allow me to reduce Bowling’s sentence if I

determined extraordinary and compelling reasons warrant the reduction, Bowling is

not a danger to the safety of any person or the community, and the reduction is

consistent with the policy statement. U.S.S.G. § 1B1.13. Relevant to this case, the

application note states a court “may reduce a term of imprisonment” if a defendant

suffers from a “serious physical or medical condition . . . that substantially diminishes

the ability to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 & n.1(a)(ii)(I).

       Bowling’s medical issues, including her Type-2 diabetes, anemia, high blood

pressure, back pain, and depression, do not qualify as extraordinary or compelling

reasons to reduce her sentence. Although Bowling claims she is in need of specialized

care [DE 188 at 1], the medical documents indicate that her situation is not

deteriorating, and that she is receiving care from the BOP. She received a medical exam

after her transfer to FCI Greenville and the medical records confirm she receives

                                             7
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 8 of 13


multiple medications for her issues. [DE 203 at 44, 38-41, 62-67, 98-101.] Specifically,

regarding her diabetes, Bowling receives two daily insulin shots and her glucose level is

tested each time. [Id. at 48-59, 72-78, 158-65, 176-86.] Additionally, in May 2020, Dr.

Ahmed evaluated Bowling due to her request for reduction in sentence, and he

determined her current condition and prognosis were good and that Bowling’s medical

condition did not diminish her ability to function in the prison plus she did not have an

incurable disease. [DE 203 at 116-17.] The medical records also show that Bowling began

receiving treatment at an outside facility for her iron deficiency. [DE 203 at 120-21, 139,

197.] As Bowling points out in her reply, she was finally sent to an outside facility for a

prescribed iron transfusion on July 16, 2020, which was over four months late. [DE 205

at 5.] Although her counsel argues it “was sheer luck that Ms. Bowling did not suffer

negative effects from the BOP’s failure to act on her doctor’s order for iron

transfusions,” thankfully, there were no adverse consequences. [DE 205 at 5.] Nothing

is easy in the era of COVID-19, and I’m not surprised it is difficult to secure

transportation for an inmate and transfer her to an outside facility for a medical

treatment.

       I am sympathetic to Bowling’s medical issues, and while the BOP cannot deliver

perfect care right now (or ever, probably), Bowling seems to be getting overall adequate

and appropriate care for her health issues. There is nothing about her diabetes, anemia,

high blood pressure, hyperlipidemia, back pain, and depression in general which

would constitute an extraordinary or compelling reason to reduce Bowling’s sentence.


                                             8
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 9 of 13


See, e.g., United States v. Carpenter, No. 2:14-cr-309-GEB, 2019 WL 7631396 (E.D. Cal. Dec.

23, 2019) (denying compassionate release where the records “evince that [the prisoner’s]

medical conditions are not life-threatening and should not limit her self-care ability.”);

United States v. Willis, 382 F.Supp.3d 1185, 1188 (D. N.M. 2019) (quotation omitted) (“In

exercising discretion under § 3553(a) and the First Step Act, most courts treat

compassionate release due to medical conditions as . . . a rare event.”). Importantly,

Bowling has not shown that her medical conditions substantially diminish her ability to

provide self-care while she is incarcerated.

       The Government seems to concede that because Bowling has a health condition

on the CDC’s list of medical conditions that cause heightened risk, she therefore

presents an extraordinary and compelling reason to allow for compassionate release in

light of the COVID-19 epidemic [DE 201 at 6]. But I think that overstates the case a bit.

Indeed, there are “disagreements [among district courts] about the precise definition of

‘extraordinary and compelling reasons’ justifying compassionate release.” United States

v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18, 2020). Many

courts have found extraordinary and compelling reasons “supporting release on the

basis of a combination of dire prison conditions and underlying health conditions that

increase the likelihood of severe illness from COVID-19.” United States v. White, 2:17-

CR-00198-4, 2020 WL 3244122, at *3 (S.D.W. Va. June 12, 2020) (emphasis added) (see

cases cited therein). Plus I will add that I have also considered advanced age a

contributing factor.


                                               9
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 10 of 13


        Even considering Bowling’s health issues in the midst of the COVID-19

 pandemic, I still do not think she has met the extraordinary and compelling standard in

 this case. According to the Centers for Disease Control and Prevention (CDC), people

 of any age with Type 2 Diabetes mellitis “are at an increased risk of severe illness from

 COVID-19" and it recommends that people with diabetes take actions including

 “continue taking [] diabetes pills and insulin as usual” and continue to test their blood

 sugar and track the results. Https://www.cdc/gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html (last viewed August 14, 2020).

 In this case, Bowling does seem to be getting adequate care for her diabetes as she

 receives two daily insulin shots and her glucose level is tested each time.

        Additionally, hypertension, or high blood pressure, has been recognized by the

 CDC as a condition that might increase the risk for severe illness from COVID-19. But

 as the Third Circuit has explained, “the mere existence of COVID-19 in society and the

 possibility that it may spread to a particular prison alone cannot independently justify

 compassionate release, especially considering BOP’s statutory role, and its extensive

 and professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

 597 (3d Cir. 2020). Indeed, “[g]eneral concerns about possible exposure to COVID-19 do

 not meet the criteria for extraordinary and compelling reasons for a reduction in

 sentence set forth in the Sentencing Commission’s policy statement on compassionate

 release, U.S.S.G. § 1B1.13.” United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL

 1450745, at *2 (N.D. Cal. Mar. 25, 2020); see also United States v. Melgarejo, No. 12-cr-


                                               10
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 11 of 13


 20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020) (“the mere presence of COVID-19

 in a particular prison (or the BOP generally) cannot justify compassionate release - if it

 could, every inmate in that prison could obtain release.”); United States v. Collins, No.

 14-cr-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8, 2020) (denying motion for

 compassionate release, recognizing “the COVID-19 pandemic does not warrant the

 release of every federal prisoner with health conditions that makes him more

 susceptible to the disease.”).

        While I am certainly sympathetic with Bowling’s situation and her concern about

 potentially becoming infected with COVID-19 from someone else at the facility, aside

 from her speculation that the rate could increase at FCI Greenville, Bowling has not

 demonstrated that her risk there is significantly higher than if she were to be released,

 or that the facility is unequipped to provide appropriate medical treatment if she were

 to become sick. According to the Government at the time it filed its response, at FCI

 Greenville, only 1 inmate and 3 staff members had confirmed cases of COVID-19 during

 the pandemic, and they all recovered. [DE 201 at 1.] However, the numbers are

 constantly changing with COVID-19. According to Bowling in her reply, since the filing

 of the Government’s response on August 6, 2020, there are now 9 total affected staff

 members (6 staff members who are currently positive and 3 staff members who have

 recovered). [DE 205 at 2.] Counsel for the defense has made a persuasive point in

 showing that infections within jails can change rapidly. Indeed, I agree with her point

 that prisons can be like “powder kegs for infection” that have allowed “the COVID-19


                                              11
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 12 of 13


 virus to spread with uncommon and frightening speed.” United States v. Rountree, 1:12-

 CR-0308, 2020 WL 2610923, at *5 (N.D.N.Y. May 18, 2020) (quotation omitted). But I can

 only act on what I have before me, not on what may occur some time in the future. The

 bottom line is that, fortunately, FCI Greenville (at this time) has a very low rate of

 infection compared to many other prisons across the United States, and fear of a severe

 outbreak there is only speculation. While any number of COVID-19 cases within the

 prison context is great cause for concern, here, a generalized assertion that any prison

 facility along with Bowling’s health issues necessitates release, is simply not compelling

 enough to justify the extraordinary remedy of a reduced sentence.

        In sum, issues surrounding the COVID-19 pandemic are undoubtedly troubling,

 especially to those Americans who are incarcerated. Matters change rapidly and new

 developments occur nearly every day. At this point, based upon all the facts before me,

 I do not think that Bowling’s sentence should be reduced. If factual developments

 warrant a reconsideration, Bowling is free to exhaust her administrative remedies

 again, and file a new motion under § 3582(c)(1)(A).

                                         Conclusion

        Despite the severity of the COVID-19 pandemic, Bowling’s pro se “Motion for

 Compassionate Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)”

 [DE 188] and the Supplemental Brief in Support of Bowling’s Request for

 Compassionate Release [DE 196], are DENIED. Bowling has not shown the factors

 under section 3553(a) warrant release or that extraordinary and compelling reasons


                                              12
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 207 filed 08/21/20 page 13 of 13


 warrant such a reduction under § 3582(c)(1)(A).

 SO ORDERED.

 ENTERED: August 21, 2020.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           13
